Citation Nr: 0640312
Decision Date: 11/09/06	Archive Date: 01/18/07

BOARD OF VETERANS' APPEALS
Department of Veterans Affairs
Washington, DC  20420


DOCKET NO.  04-26 358	)	DATE NOV 09 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disability of the back as a result of treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service, reportedly from September 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2003, a statement of the case was issued in May 2004, and a substantive appeal was received in July 2004.  

The veteran was scheduled for a video Board hearing in March 2005, in accordance with her August 2004 request.  The veteran did not report for the scheduled hearing.

The claimants request to have her appeal advanced on the docket pursuant to 38 C.F.R. § 20.900 (2006) was granted by the Board in October 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The veteran contends that her documented fall at a VA medical facility in September 2000 permanently injured her back or caused a permanent worsening of an existing back disability.  The RO has apparently denied the claim on the basis that the incident was more a matter of tort liability and did not fall under the provisions of under 38 U.S.C.A. § 1151 (West 2002).  

The current version of 38 U.S.C.A. § 1151 (West 2002) refers to disability caused by hospital care, medical or surgical treatment, or examination furnished the veteran  The veteran alleges that she was in a VA medical facility and was to have a blood test and that she was told to sit on a stool next to the technician so that her blood could be taken.  She maintains that the rollers on the stool were not locked and she fell as a result.  Assuming for the sake of argument the facts alleged by the veteran, the Board believes that the incident must be viewed as having occurred during the course of receiving hospital care or examination since she was directed to sit on the stool for the purpose of having a blood test.  

Unfortunately, the Board finds that proper appellate review of the claim requires a medical opinion regarding the probability that any new back disability resulted from the September 2000 fall, and the probability that any permanent aggravation of a pre-existing back disability resulted from the September 2000 fall.  The question of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault should also be addressed.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an examination by an appropriate VA physician for the purpose of determining whether the veteran has any current disability of the back that is etiologically related to the documented fall at a VA medical facility in September 2000.  The claims file should be made available to the examiner for review in connection with the examination.  After examination of the veteran and review of the claims file, including references therein to a history of back disability prior to the September 2000 fall, the examiner is to express an opinion as to:

a)  Is there is a 50 percent probability or greater that the veteran incurred a chronic back disability or suffered additional back disability as a result of her fall during her VA treatment?  If so, please describe the degree of additional disability. 

b)  If additional disability did result from the fall, the examiner should offer an opinion as to whether the proximate cause of any such disability or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  A complete rationale for the opinion expressed should be provided.

2.  After completion of the development requested above to the extent possible, and any other development deemed necessary by the RO, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought cannot be granted, the RO should furnish the veteran and her representative with a supplemental statement of the case and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2006).

